                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. SA CV 19-0551-DOC (DFMx)                                                Date: April 22, 2019

Title: FRED RIVERA V WELLS FARGO HOME MORTGAGE, LLC, ET AL


PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

              Deborah Lewman                                                 None
              Courtroom Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:
          None Present                                         None Present

PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE WHY THIS CASE
                           SHOULD NOT BE DISMISSED FOR LACK OF
                           PROSECUTION


      The Court hereby orders plaintiff (s) to show cause in writing no later than April 25,
2019 why this action should not be dismissed for lack of prosecution.

        It is the responsibility of plaintiff to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to respond. If
necessary, plaintiff(s) must also pursue Rule 55 remedies promptly upon default of any defendant.
All stipulations affecting the progress of the case must be approved by the Court, Local Rule 7-1.

       As an alternative to a written response by plaintiff(s), the Court will accept one of the
following as an appropriate response to this OSC if it is filed on or before the above date, as
evidence that the matter is being prosecuted diligently:

       Answer to Complaint;
       Request for Entry of Default; or
       Notice of Voluntary Dismissal (F.R.Civ.P .41)

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiff(s) is due.


MINUTES FORM 11
CIVIL-GEN                                                                   Initials of Deputy Clerk: djl




CV (10/08)                            CIVIL MINUTES - GENERAL                                   Page 1 of 1
